873 F.2d 1440Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Devitt PERSON, Plaintiff-Appellant,v.COURT OF SOUTHAMPTON COUNTY, Defendant-Appellee.
No. 89-7029.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1989.Decided April 28, 1989.

Devitt Person, appellant pro se.
Before K.K. HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Devitt Person appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 action without prejudice for failing to obey the court's order to submit a particularized complaint in compliance with Fed.R.Civ.P. 8(a).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Person v. Court of Southampton County, C/A No. 88-1186-AM (E.D.Va. Jan. 10, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.